Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/IN2016/050278 08/22/2016 and claims priority to INDIA 201641021533 06/23/2016.
	Claims 1-4 are pending.  
Response to Arguments
2.	 The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Yang, Wang,  Du in view of Varala in further view of Rylander, Loveless, and Harrison is withdrawn based upon the  April 22, 2021 declaration of inventor Prasad and a reevaluation of the prior art.  The instant claim 1 step b) are drawn to a combination of triethylamine in acetic acid.  In the specification Example 2, the sole example of the reaction, 100g of the anhydride (518 mmol, MW=193.11) was reacted with 97.96g of the 3-aminoglutaramide HCl (539 mmols, MW=181.62) in acetic acid with Et3N as base. The yield of 2-(2,6-dioxo-3-piperidyl)-4-nitro-isoindoline-1,3-dione is “141.6.0g” which would appear to be 141.60 g with an extraneous period (467 mmols, MW=303.23).  The yield is therefore 467/518*100 or ~ 90.2 %.  
Comparing the details of step b) in the prior art: Yang on page 8 uses the combination of sodium acetate/acetic acid to give 85% of a purple black solid.  Wang on page 6 step b) is conducted with Et3N/toluene for a yield of 50.26%, page 7 with Et2N/toluene for a 30.89% yield, page 8 KOH/DMF for a 50.26% yield, and on page 9 Et3N/EtOAc gave a 44.26% yield. Du while doing a one pot reaction with Fe nitro reduction following b) is essentially employing the conditions of Yang with the sodium acetate/acetic acid combination.  

Varala does use the combination of triethylamine and acetic acid with phthalic anhydride to make the desamino analog of pomalidomide, thalidomide, analogous to step b) on a large scale with good success, “Without further purification, this compound then was reacted with phthalic anhydride in refluxing glacial acetic acid in the presence of triethylamine to furnish thalidomide (6) in 65% yield.” [Emphasis added].  As applicant has pointed out the nitro group would affect the reactivity.  The examiner does not agree that such a difference in electronic characteristics would lead to more side reactions.  On the face the electronic characteristics would lead to more facile desired reaction, however how it would impact side reactions is unclear.  
	This is a close case, however a detailed analysis of Wang, as discussed above, shows that the choice of base/solvent can have a profound impact on product yield. The claimed base/solvent combination of Et3N/acetic acid does lead to an improvement in yield (5.2%) and product appearance (not purple-black) and according to the declarant less ash over the other base/solvent 

Conclusion
3.	Claims 1-4 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625